Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite.  It is not clear what is intended by the species in parentheses.  It is not clear if a specific specie is claimed of the broad genus or what.  Feature in parentheses are not considered as part of the claimed limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4,5,9 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kang.
For claims 1,4,5 Kang discloses a composition for preventing or treating disease caused by overproduction of dihydrotestosterone.  The composition comprises Phaecodactylum tricornutum extract as an active ingredient.  The Phaecodactylum tricornutum extract may be an extract prepared by ethanol extract, and more specifically 1 100% ethanol extract.  The composition includes .01-10% fucoxanthin.  ( see paragraphs 0015-0016,0018-0019,0039,0044)
	Phaecodactylum tricornutum is an algae; thus, it meets the seaweed selection of the Markush group.  For instance, kombu is an algae. The limitation “ for preventing or improving of overactive bladder” is an intended use which does not determine the patentability of the product.  Also, Kang discloses overproduction of dihydrotestosterone may cause benign prostatic hyperplasia, leading to urination problem.  Thus, controlling the overproduction of dihydrotestosterone will prevent or improve overactive bladder.  For claim 9, how the seaweed is extracted is a processing parameter that doesn’t determine the patentability of the product.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-8,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang ( 2018/0116996).
Kang does not disclose the extract concentration as in claims 6-7,10 and the concentration of the component as in claim 8.
It would have been within the skill of one in the art to determine the extract concentration depending on the amounts wanted in the composition.  The proper concentration can be determined through routine experimentation to provide the most optimum functionality.  Phaeodactylum tricornutum contains fucoxanthin and eicosapentaenoic acid.  It would have been within the skill of one in the art to determine the concentration depending on the quantity of active ingredient desired.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kang discloses a composition containing Ecklonia cava butanol fraction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 10, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793